
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mrs. Lowey (for
			 herself, Ms. Bordallo,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. Frank of Massachusetts, and
			 Mrs. Maloney) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Celiac Awareness Month, and for other purposes.
	
	
		Whereas celiac disease, a genetic autoimmune disease,
			 affects 3,000,000 people in the United States;
		Whereas 200,000 people have been diagnosed with celiac
			 disease;
		Whereas 95 percent of people in the United States with
			 celiac disease remain undiagnosed;
		Whereas the length of time for an adult to be diagnosed
			 with celiac disease is 6 years from the onset of symptoms;
		Whereas delays in diagnosis of celiac disease are costing
			 the health care system millions of dollars;
		Whereas failure to diagnose celiac disease can lead to the
			 onset of other autoimmune disorders including rheumatoid arthritis, systemic
			 lupus, and Sjögren's syndrome;
		Whereas 12 percent of persons with type 1 diabetes have
			 celiac disease;
		Whereas individuals with Down Syndrome are at increased
			 risk of having celiac disease;
		Whereas celiac disease is a serious chronic condition that
			 affects men, women, and children;
		Whereas 30 percent of new diagnosed celiacs are over the
			 age of 60;
		Whereas 50 percent of men diagnosed with
			 celiac disease will have iron deficiency anemia;
		Whereas gluten sensitivity, a condition on the celiac
			 spectrum, affects approximately 18,000,000 people in the United States;
		Whereas 10 percent of people with celiac disease suffer
			 from an associated neurological condition such as peripheral neuropathy and
			 ataxia;
		Whereas the only known treatment for celiac disease is
			 strict adherence to a gluten-free diet;
		Whereas the United States has no regulatory standard for
			 the term gluten-free and no regulations governing the labeling
			 of products as gluten-free;
		Whereas the lack of a standard for gluten-free foods and
			 labeling of products poses ongoing health risks to persons with celiac
			 disease;
		Whereas the 2004 NIH Consensus Development Conference on
			 Celiac Disease found that consultation with a skilled dietitian and
			 identification and treatment of nutritional deficiencies were key elements in
			 the management of celiac disease;
		Whereas the consensus panel further recommended the
			 standardization of serologic tests and pathologic criteria for the diagnosis of
			 celiac disease, the adoption of a standard definition of a gluten-free diet
			 based on objective evidence such as that being developed by the American
			 Dietetic Association, and the development of an adequate testing procedure to
			 determine the amount of gluten in foods and of a definition of standards for
			 gluten-free foods in the United States to lay the foundation for rational food
			 labeling; and
		Whereas National Celiac Disease Awareness Month is
			 celebrated in May: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Celiac Awareness Month;
			(2)recognizes that
			 awareness of celiac disease will have a significant positive impact on the
			 quality of life of people with celiac disease;
			(3)recognizes the
			 importance of improving diagnosis rates, through increasing education about
			 celiac disease; and
			(4)supports working
			 toward an eventual cure for celiac disease through increased research and
			 treatment.
			
